 CUSTOM CRAFT MFG. CO.255Custom Craft Manufacturing Company, a Division ofU. S. Industries,Inc.andUnited Rubber,Cork, Li-noleum and Plastic Workers of America,AFL-CIO-CLC.Cases26-CA-4674, 26-CA-4696, 26-CA-4712, 26-CA-4767, 26-CA-4780, and 26-CA-4786June 28, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn January 31, 1974, Adminstrative Law JudgePaul E. Weil issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and the Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs tand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order?ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Custom Craft Manufactur-ing Company, a Division of U. S. Industries, Inc.,Halls, Tennessee, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.iThe Respondent's motion requesting oral argument is denied as therecord, including the exceptions and briefs, adequately presents the issuesand positions of the parties2 Official notice is taken of the court's opinion in Case No.a3-1923 where-in the United States Court of Appeals for the Sixth Circuit granted enforce-ment of our Decision and OrderinCustom CraftManufacturing Company,a Divisionof U. S.Industries,Inc, 204 NLRB No. Ill (inadvertently citedby the court as 205 NLRB No. 111). In that case, we found that the Companyviolated Sec.8(aX5) and(1) of the National Labor Relations Act, as amend-ed, by refusing to bargain with the Union as the exclusive bargaining repre-sentative.DECISIONSTATEMENT OF THE CASEPAUL E. WELL, Administrative Law Judge: On March 14,1973, Local Union No. 954, United Rubber, Cork, Linole-um and Plastic Workers of America, AFL-CIO-CLC, here-inafter called the Union, filed with the Regional Director ofRegion 26 of the National Labor Relations Board, hereinaf-ter called the Board, a charge alleging that Custom CraftManufacturing Company, a Division of U. S. Industries,Inc., hereinafter called Respondent, violated Section 8(a)(3)and (1) of the National Labor Relations Act, hereinaftercalled the Act, by its refusal to reinstate an employee, JoePickard, and by other acts and conduct (Case 26-CA-4674).On April 3, 1973, the Union charged Respondent in a sec-ond charge (Case 26-CA-4696) with violation of Section8(a)(1), (3), and (5) by Respondent's refusal to pay vacationand holiday pay for the week of December 25, 1972, whenthe employees were on strike and by unilaterally changingeligibility rules for holiday pay and vacation pay. On April16 the Union filed another charge (Case 26-CA--4712), al-leging the refusal of the Respondent to reinstate an employ-ee, Idella Furgerson, and the termination of said IdellaFurgerson and alleging a violation of Section 8(a)(5) byunilateral changes in working conditions by Respondent.On April 26, the Union filed an amendment to Case 26-CA-4674, another to Case 26-CA-4696, and another toCase 26-CA-4712 and on May 16 filed a second amendedcharge to Cases 26-CA-4696 and 26-CA-4712.1 On May23, 1973, the Regional Director issued an order consolidat-ing the three cases theretofore filed and a consolidated com-plaint alleging violations of Section 8(a)(1), (3), and (5) bythe acts and conduct of Respondent.On June 22, the Union filed an amendment to the chargein Case 26-CA-4674 and a new charge (Case 26-CA-4780)alleging the constructive discharge of two more employees,Elic Ezekiel and Aaron Queen, and the discriminatory lay-off and refusal to recall a third employee, Alice Faye War-ren.On June 29 yet another charge was filed (Case26-CA-4786) alleging the improper reinstatement and sub-sequent termination of Weldon Johnson. Case 26-CA-4674was amended for the third time on July 20, 1973, puttingtogether into one charge all allegations with regard to John-son and adding several more employees who were allegedlydiscriminated against by Respondent. On the same dateCase 26-CA-14780 was amended for the first time. A secondorder consolidating cases, now consolidating all five cases,and an amended consolidated complaint was issued on July20, 1973. An amendment to the amended consolidated com-plaint was issued by the Regional Director dated July 30,1973, adding, among other things, allegations contained incharge 26-CA-4767 which had been filed June 11 againstRespondent alleging that two employees, T. W. Nicholsand Frances Nichols, his wife, were discharged on or aboutMay 30 by Respondent because of their union membership.A further order consolidating cases was then issued on July31, consolidating Case 26-CA-4767 with the five casestheretofore consolidated.Respondent duly answered each complaint as it was is-sued, in each case denying the commission of any unfairiWith the exception of the initial charge all of the additional charges andamended charges were filed in the name of the International rather than ofthe local. In this Decision the term "union" will be used both with referenceto the International and to the local212 NLRB No. 36 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices.On the issues thus joined the matter cameon for hearing before me at Dyersburg,Tennessee, on Sep-tember 18,19, 20, and 21,on which date the hearing wasclosed.Thereafter,on the motion of the General Counsel,the hearing was reopened and again closed at Memphis,Tennessee,on November 5, 1973.Since the close of thehearing, I have received a deposition of Jerry Hopper takenon November 28, 1973,in the offices of Fowler,Young andPerl. I herewith receive the deposition as well as a late filedexhibit marked for identification as General Counsel's Ex-hibit 36.2At the hearing all parties were represented bycounsel and had an opportunity to examine and cross-ex-amine witnesses and adduce relevant and material evidence.The hearing being finally closed,on the basis of the evi-dence now in hand and in consideration of briefs filed bythe General Counsel and by Respondent, I make the follow-ing: 3FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation engaged at Halls, Tennessee,in the manufacture and assembly of cabinets.Respondentannually ships its product valued in excess of $50,000 fromitsHalls, Tennessee,plant to points directly outside theState of Tennessee and annually receives goods valued inexcess of $50,000 from points located outside the State ofTennessee at its Halls, Tennessee,plant.Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn September 18, 1972,the Board certified the Union asthe exclusive collective-bargaining representative of em-ployees in a unit consisting of all production and mainte-nance employees,includingplantclericalsand alltruckdrivers employed by Respondent at its Halls, Tennes-see, location,excluding all office clerical employees,profes-sional employees, watchmen,guards and supervisors asdefined in the Act.A week later the Union's Internationalrepresentative,Minch,requested an early meeting for thecommencement of negotiations to which Respondent'spresident,R. Glenn Williams,replied advising Minch thatRespondent contended that the certification was invalidand accordingly would not bargain.On October 2, 1972, theUnion filed a charge alleging violation of Section 8(a)(5)and (1)of the Act by Respondent's refusal to bargain and,2Arrangements were made at the hearing to receive the deposition andG.C Exh. 36.3The unopposed motions of the General Counsel and the Respondent tocorrect the record are hereby grantedon October 17, the Regional Director issued a complaintalleging that the refusal to bargain violated Section 8(a)(5)and (1)of the Act.-On October 30, 1972,Local 954 of theUnion was chartered,officers were elected, and Minch toldthe members who were present that there had been a refusalto bargain and that the employees had a choice betweenstriking to force recognition or waiting the outcome of liti-gation.The following day the Union sent notification of astrike vote to be taken on November 2 and on that occasionthe employees voted 122 to I1 to strike.On November 14the strike commenced at 7 a.m.On November 16 the employer sent a letter to all employ-ees stating that the plant would reopen November 20, thatall employees should report to work at their usual startingtime, that local law enforcement officials would be on thescene to make sure that there was no trouble,and thatstriking employees will not get holiday pay for Thanksgiv-ing and the day after it. The letter also stated that Respond-ent intended to begin replacing employees who did notreport for work the following Monday and would not makeany future premium payments for hospitalization so that theinsurance would be canceled if the employees did not returnto work unless they made their own arrangements for cover-age. The letter was apparently effective. Of 196 employeeswho struck on November 14, 108 abandoned the strike dur-ing the week of November 20, 1972. The remaining employ-ees continued to strike and on February 13, 1973, UnionRepresentative Minch had a conference by telephone withRespondent's attorneys pursuant to which an agreementwas reached that all striking employees who made writtenunconditional offers to return to work before February 22,1973, would be reinstated to their"old jobs or substantiallyequivalentjobs"by March 12,1973. On February 15 Minchadvised Respondent that the Union terminated the strike asof February 19 and instructed the striking employees toreport to the plant during the period between February 19and February 22 .4 On'the morning of February 19 Minchmet with the strikers' and instructed them to return to theplant and make their applications for reinstatement. Thestrikers went in a body to the plant where they were fur-nished with a document which had apparently been pre-paredby the Respondent entitled"unconditionalapplication for reinstatement"which in form appears to bevery similar to most applications for employment. One ofthe boxes on the application provided,under the heading"employment desired,"boxes for answers to questions ofwhat position the employee was applying for, what date hecould start,whether he would accept substantially equiva-lent employment to his old job, and whether he was present-ly employed and, if so,where. At the bottom part of theapplication provided for the employee to fill out is the fol-lowing language:I authorize investigation of all statements contained inthis application.I understand that misrepresentation oromission of facts called for is cause for dismissal. Fur-ther, I understand and agree that my employment is forno definite period and may, regardless of the date ofpayment of my wages and salary, be terminated at4All dates hereinafter are in the year 1973 unless otherwise specified. CUSTOM CRAFT MFG. CO.257anytime without any previous notice.Sixty-one employees made application for reinstatement onthe required forms. What happened then is best stated in thewords of Jerry Hopper, who was plant manager at the timeand personally handled the reinstatement of the strikers:Q. Now, at what date did you decide to call certainpeople, who[m] you were going to call this week andwhom you were going to call next week? I gather mostof them filed their applicationa that same day.A. They filled them in at once and brought themback at once which made it harder really. If they hadbrought them in a few at a time, we could have stackedthem in order and tried to take them back as they came.As it was, it was through knowing which areas that weneeded to fill. I did look at the application to try to getthe people their work. Of course, some of them werevague and some or them weren't filled out complete butwe did the best we could trying to get these people backto work for their benefit just as quick as I possiblycould. That was all. And of course, somebody had tobe last.Q.Well, when you called in a give[n] employee, asthe general rule when you call them in, did you givethem a choice of the job they held before the strike andthe job to which you had assigned them?A. I offered them the' job openings that I had at thattime or they could wait until the time limitation andpossibly we could place them back on their originaljobs.Q. And did you tell them that the only way that theycould hope to get back on their jobs that they hadbefore was to wait for the time limitation?A. No. I didn't promise any of them that we wouldplace them back on their old job[s].Q. You just told them that if the job came openduring the time period that they would be placed on it?A. Yes, sir. Once they accepted the job that I had atthat time. But I knew that I couldn't promise to changethem later because that would mean the full crew thatIwould have to go back and switch later on. We madean offer to each employee.As a result of this system of reinstatement, many employ-ees wereput back to work at jobs other than those they heldbefore the strike. No attempt was made by Respondent toput any employee back in the job he had previously held,especially if that job was a choiceassignmentand was filledby a nonstriker or by an employee hired during the strike.No employee hired during the strike was discharged tomake way for the returning strikers, but instead they werefitted into whatever job openings occurred. As a result ofthis system of reinstatement, employees were placed on jobsthat they could not do or that were substantially more diffi-cult.As a result of this fact, a number of employees wereterminated and such terminations form the gist of the Gen-eral Counsel's complaint.B. The Unilateral ChangesOn December 12, 1972, during the strike, Respondentposted on its bulletin board a memorandum to all employ-ees setting forth a leave of absence policy pursuant to whichleave requests were required to be submitted in writing andcould be granted for absences of no more than one work-week for compelling personal reasons other than personalillness or injuries. In addition, the policy provides that thefailure to return on the scheduled day would result in auto-matic termination and reinstatement of an employee at theconclusion of leave subject to business needs and the availa-bility of a suitable vacancy. Finally, the memorandum pro-vided that group insurance would be continued subject totimely payment of the employees' contribution, not to ex-ceed 4 weeks of personal leave or 6 months for personalinjuries or disability and that vacation pay distributionwould be made to employees on leave except that employ-ees onmilitary leave will receive their vacation pay on theirreturn to work.There is no evidence thatanyof the policies set forthabove have ever been promulgated prior to December 12,1972. The record reveals that some employees were grantedleave on oral request and Respondent President Williamsadmitted that prior to December 12 no rule had been pub-lished.On January 2 Respondent posted a notice on the employ-ee bulletin board entitled "vacations and holidays." Thenotice stated that employees who had been on the payrollcontinuously for 2 or more years on the first day of thevacation period would be entitled to 2 weeks' vacation payand that employees who had been on Respondent's payrollcontinuously for 1 year on the first day of the vacationperiod would be entitled to 1 week's vacation with pay. Thiswas no variance from former procedures. However, thememorandum went on to provide that a determinationwhether an employee is entitled to vacation depends on hisattendance record which must show that he worked a totalof 1,920 clock hours during the 52-week period immediatelypreceding the beginning of the vacation period. Time lost asa result of accidents covered by workmen's compensation,illnessesexcused by a doctor's statement, jury duty, andapproved leave of absences as set forth in the December 12memo were to be counted toward the total hours.Respondent President Williams testified that he had nopersonal knowledge of the vacation policy prior to his ad-vent with the Company in 1972, but that he had consultedwith a named individual whom he characterized as the onlymanagerial employee who remained with the Company af-ter his advent.No evidence was adduced by Respondentfrom anyone, employees or supervisors or indeed from theperson by whom Williams allegedly was informed as to thepreceding vacation policy. Various employees who took thewitness stand testified that no provision had ever existedthat employees must work any given number of hours toachieve vacationpay andit appears that in some circum-5It appears that Respondent's entire managerial staff and some of itssupervisors were terminated at one time in 1972 as the result of what Williamstermed "defalcations" pursuant to which they were indicted and tried forsome crime. 258DECISIONSOF NATIONAL LABOR RELATIONS BOARDstancesvacation pay was given to employees who did notin fact work 1,920 hours in the last preceding year. In theabsence of any effort by Respondent to prove by substantialevidence that the vacation policy was other than that testi-fied to by employees, I find and conclude that the memo-randum of January 2 representeda change inthe policy ofRespondent. The General Counsel contends that both thechanges in leave of absence policy and in holiday and vaca-tion policy represent unilateral changes violative of Section8(a)(5) and (1) of the Act.C. Discussion and ConclusionsThe General Counsel's evidence that the strike resultedfrom and was in protest of Respondent's refusal to bargainwith the Union is uncontroverted on the record. Inasmuchas the Board has found that Respondent has violated Sec-tion 8(a)(5) of the Act by thisrefusalto bargain,6 It followsthat the strikeis an unfairlabor practice strike and I so find.Similarly,Respondent having promulgated rules con-cerning vacation and holiday eligibility and havinginstitut-ed procedures and limitations on the granting of excusedleaves of absence, both of which represented substantialchanges from its preceding policies andcustoms,withoutconsulting with the Union, I find that Respondent hasthereby violated Section 8(a)(5) and (1) of the Act.Unfair labor practice strikers under Board and court de-cisionstoo numerous to list have a right to be reinstatedupon a proper demand to "the same or to a substantiallyequivalent" job. In another context the Board has spelledout that the above-quoted phrasemeans reinstatement tothe same position if it still exists or to a substantially equiva-lent position if the "same" positionno longer exists.There is no contention here that the request forreinstate-ment wasanything but unconditional. Respondent tookgreat pains in drawing up a reinstatement application tomake sure that the requests were unconditional and I findthat they were. Accordingly, upon Respondent's receipt ofthe application, it had a duty to return the unfair laborpractice strikers to their same jobs if they werestill in exis-tence. This Respondent declined to do. The job in manycases were filled with employees hired during the strike oremployees who had not gone on strike or who had them-selves crossed the picket line during the strike. Respondentmay not reward the nonstriking or newly hired employeesby giving them the pick of the jobsas it seemsto have done.The parties litigated at great length the comparison betweenthe jobs formerly held by the employees alleged to havebeen discriminated against with the jobs given them afterthe strike, but this factor is immaterial.Whether inRespondent's opinion the jobs offered the employees wereeasier, less burdensome, or in some way equivalent makesno difference; they were not the same jobs, to which theemployees had a right to reinstatement.Further, Respondent contends that each of the employeesacquiesced in accepting the "substantially equivalent" joboffered them. However,it isclear from the testimony ofeach of the employees and of Hopper, the agent of Re-'204 NLRB No. 1 I Ispondent who personally handled the reinstatement of thestrikers, that employees were faced with a situation wherethey could take thejob offered or wait perhaps forever fortheir old jobs to become vacant. The offer of this choice tothe employees simply is not available to Respondent underexistinglaw and Respondent is in violation of the Act bythis action.Respondent contends in some cases that, by signing a"waiver" on the back of their applications at the request ofHopper,' the employees acquiesced in Respondent's choiceof a job for them and thereby lost any right to the job theyheld prior to the strike. This "waiver" strikesme as a some-what cynical attempt by Respondent to establish some sortof a defense for its actions which it must have realized wereattleast arguably unlawful. I find that the "waivers" do notrelieve Respondent of its duty to reinstate the strikers to thejobs they held prior to going on strike.Respondent also contends that all jobs in Respondent'splant aresubstantially equivalent and that normally all em-ployees are moved from job to job. The record howeverreveals that such is not the case. Employee Pickard hadregularly worked on a single job for at least 5 years beforethe strike. Hudson, Reynolds, and Furgerson had had regu-larly assigned jobs for at least a year. I find Respondent'sdefense in this regard without merit.Respondent appears to contend that, because it per-formed the same type of reinstatement with regard to all 61reinstated unfair labor practice strikers and the GeneralCounsel has complained only about 10 of them, the casesomehow must fall. Respondentcitesno authority for thisproposition and Isee novalidity to it. The fact that of the61 reinstated employees others than the 10 may have beenreinstated to jobs other than those that they held before thestrike renders the reinstatements alleged as violations noless violative.Finally.. Respondent appears to contend that, by enteringinto astrike settlement agreement that provided that theemployees be returned to the same or substantially equiva-lentjobs, the Union must have realized that the Respondentwould place the employees in substantially equivalent jobsrather than displace the employees who worked during thestrike. This defense is roughly equivalent to saying that theUnion should have known better than to trust the Respon-dent to act in good faith. As the General Counsel pointedout in his brief, the Board has heretofore held that strikesettlementagreementsmay not be used to deny strikerstheir reinstatement rights.8 Here, as in theLahercase, it isapparent that the strike settlement agreement was part of ascheme on the part of Respondent to deny returning strikerstheir rights in order to reward and protect the employeeswho worked during the strike. I find no defense to Respon-dent in the strike settlement agreement.Discussed below are the instances alleged by the GeneralCounsel as violations.Weldon Johnson:Before the strike Weldon Johnson wasin a job unscrewing wooden legs from finished cabinets forwrapping and packing by other employees. After the strike7The "waiver"stated, in oneform or another, substantially "I[namedemployee]do except [sic]a job [such as on finish line asa utility worker]and understand this is not permanent," followed by the employee'ssignatures SeeLaher Spring & Electric Car Corp,192 NLRB 464 CUSTOM CRAFTMFG. CO.259Johnson was told to report to the warehouse where he wasassigned to unload trucks, clean up the warehouse, andfinally stack bundles of small precut parts. He had troublestacking the parts, was given a written reprimand for hisfailure to follow instructions, and ultimately was dischargedbecause of his inability to stack them in accordance withwhat he understood his instructions to be. Hopper testifiedthat he had no knowledge what work Johnson performedprior to the strike and made no effort to determine what hisprestrike job was. I find that Johnson was discriminatorilyreinstated and that as a result of the discriminatorly rein-statement he was discharged. I find further that the dis-charge was violative because it resulted from Respondent'sunfair labor practice.9 As in theBindercase if Johnson hadbeen properly reinstated he would not have been placed ina situation which gave rise to his subsequent discharge and,accordingly, the subsequent discharge is violative. Johnson,who was illiterate, was not asked to sign a statement accept-ing reinstatement to a job other than that he had left.Idella Furgerson:Idella Furgerson at the time of the strikewas engaged in picking up cabinets, placing them on aflatbed cart, rolling them from one production line to anoth-er, and unloading them from the cart on to the secondproduction line. After the strike she was put in the packingdepartment wrapping cabinet legs for packing and shipping.She did not impress anyone with her work on this job andthen was detailed to the millroom where she did construc-tion work, gluing wood pieces to cabinets and attachingthem by screws. She worked on two different jobs in themillroom and was discharged after being given a warningslip for failure to produce up to company standards. Hoppertestified that he took her off the hauling job because she hadcomplained in the past about the job being heavy and thatit hurt her back. Mrs. Furgerson denied having complainedand there was no evidence that she ever complained tomanagement about this. Nevertheless, she asked for thesame job back but was not given it. I find that by its failureto reinstateMrs. Furgerson to the job she held before thestrike and by Respondent's discharge of Mrs. Furgerson forfailing to perform up to its production standards in themillroom work to which she was then assigned, Respondentviolated Section 8(a)(3) and (1) of the Act.10Joe Pickard:Pickard had been employed before the strikeloading cabinets onto conveyors in the finishing depart-ment. He did this work for about '4 years before the strikeexcept for a few days during vacation periods during whichhe worked in the warehouse. On his return Pickard wasassigned to the warehouse, although his application reflectsthat he had worked in the finishing department. He foundthe work in the warehouse beyond his physical capacity andcomplained to his supervisor. Receiving no satisfaction, heinformed Hopper that he did not think he could perform the9 Tex-tanWelhausen Company,172 NLRB 851;BinderMetal Products,Inc., 154 NLRB 1662.10Hopper testified that, when he offered the changed job to Furgerson ather initial interview, she replied that she was "morethan willingto try it."Itmustbe remembered that the employeeswere interviewedalone by Hop-per, the plantmanager,and were allanxiousto getback to work. The factthat Mrs. Furgersonmayhave been willing to try a changedjob, when shewas put in the position of either doing so or not being recalled, affordsRespondent no defensework and asked for a lighter job. Hopper refused to put himon lighter work because he did not want to establish aprecedent and told Pickard that it was against companypolicy to be moving people around. Hopper then dischargedPickard for refusal to do assigned work. I find with regardto Pickard that Respondent's refusal to reinstate him to thejob he held before the strike and subsequent discharge forhis failure to perform the job to which he was assignedconstitute violations of Section 8(a)(3) and (1) of the Act."With regard to Pickard, Hopper testified that he made noattempt to identify Pickard's prestrike job prior to his inter-view. This appears to have been Hopper's normal course.He had no intention of displacing any of the strikerreplace-ments with returning strikers and accordingly had no inter-est in the jobs they had held; he was concerned only withthe jobs that he was prepared to offer them.Alice Faye Warren:Warren before the strike was a spraysealer. This job was apparently one of the least desirablejobs in the plant and entailed spraying a sealing fluid ontothe furniture with a spray gun in a booth. The spray gaveoff obnoxious fumes that caused her to become ill. She wentto a doctor who wrote a note to management asking Re-spondent to put her on another job. While her testimony isunclear, it appears that before the strike she was put ongluing furniture but continued to have problems becausethe fumes went throughout the plant. After the strike shecame back and she was again put on a sealer spray. Againshe asked to be taken off it and was again put on gluing, butafter 2 days was discharged because of her inability to standthe smell of the sealer. When Respondent attempted tomove her back to spray sealing she would not go and leftRespondent's employ. After she had been off for a periodof time she prevailed on her doctor to write her a notestating that she could go back to any job and applied againas a sealer but was not reinstated. I find that the only jobto which Warren had any right was the job of spray sealing.She could not keep this job and indeed became ill anywhereshe worked in the plant. The job of gluing was admittedlynot a permanent assignment, the employee who normallydid the work was off briefly but retained the right to the job.I find that Respondent did in fact attempt to reinstate herto the sealing job and to find other work for her that shecould tolerate, but her inability to stand the effects of thesealer which appears to have permeated the entire plantmade it impossible for her to continue in Respondent'semploy. Accordingly, I find that Respondent has not violat-ed the Act with regard to its handling of Mrs. Warren. Ishall recommend that the complaint be dismissed insofar asher discharge is alleged to be violative.JuanitaWoodardbefore the strike had been employedsince April 1972, on ajob as a touchup painter; prior to thatshe was a utility sprayer, spraying either lacquer or sealer.After the strike when she returned she was offered the jobof spraying sealer but was not permitted to return to her jobas a touchup painter which at this time was occupied by anonstriker, Horton. Woodard voluntarily quit; her termina-tion is not alleged as a violation. I find that by its failure toreinstate her to her original job Respondent violated Section8(a)(3) and (1) of the Act.11Rckard's old job was manned by a striker replacement. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDJewel Reynoldspoor to the strike worked on the job ofsanding the furniture,after it had received its second lac-quer coat,to remove the fibers raised by the spray operationand stamping the manufacturing date on each piece of fur-niture.When she returned after the strike she applied for ajob of sander and stamper but was placed on the job ofhauling cabinets which had previously been handled byMrs. Furgerson.After about a week of hauling cabinets shecomplained about the work and was transferred to anotherjob of sanding after the sealing operation where she re-mained until the hearing.Her prestrike job was filled by astriker replacement,Rose Anderson,the wife of a foreman.I find that Respondent's failure to reinstate Jewel Reynoldsviolated Section 8(a)(3) and(1) of the Act.MaryFrances Osborne Arwoodhad been employed beforethe strike as a lacquer sprayer applying the second coat oflacquer. This apparently was the most desireable of thespraying jobs on the finishing line. When she returned fromthe strike,and after a period of illness,she was assigned thesealer sprayer job formerly held by Warren.After remainingon the sealer job for a month and a half she was transferredto a job of toner,then to another job of nm coating, andfinally to the job of utility worker,relieving all of the spraypainters during their absences on a temporary basis.Arwood'sprestrike job was occupied on her return by astriker replacement.I find that the Respondent's failure toreinstate her to her prestrike job violated Section 8(a)(3) and(1) of the Act.M. L. Hudson:Mrs. Hudson was a second lacquer spray-er when the strike began.She apparently was exceptionallycapable because she was assigned to train new employees onthe job of spraying lacquer.Two weeks after she filed herapplication for reinstatement she was called in and told thatthe only job available was the utility worker position. Shewas then assigned as a relief sprayer for 2 or 3 days and thentransferred to a job of shading cabinets and sealing cabinettops.Her job as a second lacquer sprayer was occupied onher return from the strike by an employee who had aban-doned the strike on November 20 and who had before thestoke been the first lacquer sprayer.Another employee whohad been painting cabinet fronts and legs when the strikebegan and who worked during the strike took over the firstlacquer job.I find that by its failure to reinstate Mrs. Hud-son to her prestrike job Respondent violated Section 8(a)(3)and (1) of the Act.William Brown:William Brown before the strike hadworked assembling drawers and frames for large cabinets.Prior to the strike,he had been tried out for a time on nightshift assembling small cabinets and had failed to make pro-duction and had been returned to the job of assemblingdrawers and frames for large cabinets where he worked untilthe strike began.After the strike Brown was assigned tobuilding small cabinets,the same job that he had failed theprecedingyear.Nevertheless he was placed on that job andremained there until he entered the hospital on September12, 1973.After his return to work in October 1973 he wasassigned to his prestrike job. His prestrike job was per-formed after the strike by a striker replacement hired inJanuary 1973.I find that the Respondent violated Section8(a)(1) and (3) of the Act by failing to reinstate Brown tothe job which he had held prior to the strike.D. The Terminationof Employees T.W. andFrancesNicholsT.W. and Frances Nichols, husband and wife,had beenemployed prior to the strike and had returned and werereinstated.On May 28, 1973,Mrs. Nichols had an attack ofhigh blood pressure and called the plant informing a secre-tary that she would be absent as she needed to see a doctor.That day was a holiday and she was unable to see a doctor,whereupon she saw a doctor the next day and got a chitfrom him to excuse her absence.Her husband took off thesame 2 days to dove her inasmuch as she had no driver'slicense.On the following workday the Nicholses returned tothe plant where Mrs.Nichols handed her doctor's statementtoManager Hopper,he took the statement and handed herher timecard,but refused to give T.W. Nichols his card orpermit him to return to work,saying he wanted to talk tohim. A scene ensued and the Nicholses walked out. Thefollowing Friday Hopper sent word to the Nicholses that hewanted to see them.Theycame in to the office and had afairly quiet conversation during the course of which Hopperinvited the Nicholses to return to work the following Mon-day and said that he would ask them to sign a paper bearinga text which he read or recited to them.Theyagreed to doso. Over the weekend the Nicholses consulted with Brown,the union president, who called Union Agent Minch, whoin his turn advised the Nicholses not to sign any statementunless they were given a copy. The following Mondaymorning they went to the plant where Hopper told themthat he did not have the statements typed but they couldreturn to work and sign them later in the day. The Nicholsesrefused to sign the paper unless they were given a copy andHopper refused to give them a copy whereupon they walkedout of the plant, claiming that they had been discharged,with Hopper claiming that they had quit. Hopper testifiedthat he wanted the paper signed"for the protection of theCompany and myself that they had voluntarily just left."No one contends that the initial departure of Mr. andMrs. Nichols was an unfair labor practice.It appears clearthat in an apparent misunderstanding of Hopper'smotive,Mrs. Nichols lost her temper and turned her card in andwalked out, with her husband following her.Thereafterwhen all the parties had cooled down the Nicholses werecalled back into the plant and given an opportunity to goback to work if they signed a certain document.It is notcontested that Hopper read to the Nicholses on that Fridayjust what it was he proposed to have them sign,althoughneither of them recalled what it was that he read to them.On the following Monday it appears equally clear that ontheir return to work they refused to sign the documentwhich Hopper proposed to have prepared for their signatureunless they were given a copy of it. Hopper became ada-mant and refused to give them a copy and, in view of theirrefusal to sign it,told them that he would let the matterstand as it was the preceding Wednesday;i.e., they wereterminated.The General Counsel contends that becauseMr. and Mrs. Nichols were advised by the Union to get acopyof that which Hopper wanted them to sign, somehowthis became union or concerted activity and achieved theprotection of the Act.Ido not agree. The advice they re-ceived,to get a copy,was for their own protection and had CUSTOM CRAFT MFG. CO.261no relationship to the union activities at the plant.Mr. andMrs. Nichols, as well as Mr. Hopper, were all unsophisticat-ed in labor relations matters. The document in questionwould have had no legal effect other than as evidence in theevent Respondent were charged with discrimination in theirinitial departure and I consider it unlikely that if Hopperhad secured advice on the subject he would have declinedto give them a copy, but the fact is that hisrefusal to givethem a copy did not violate the Act and his refusal to permitthem to return to work unless they signed the document wasnot discriminatory.The General Counsel would have me find that, becauseHopper's refusal to permit Mr. and Mrs.Nichols to returnto work was based on his conjecture that trouble wouldensue through the Union if he did not get the signed docu-ment or that he would have trouble with the Union if hegave Mr. and Mrs. Nichols a copy, the failure to reinstatethe Nicholswas translated into a union-related action onthe part of Respondent and hence into an unfair laborpractice. I do not believe that it can be argued that Hopper'sfailure to permit them to return to work normally wouldhave the effect of encouraging or discouraging union activi-ty on the part of the employees and I reject the GeneralCounsel's theory. Accordingly,I recommendthat the com-plaint insofar as the termination or refusal to rehire Mr. andMrs. Nichols is alleged as a violation be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Respondent's oper-ations described in section I, above,have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.On the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.At all times material herein Respondent has been en-gaged in commerce as an employer within the meaning ofSection 2(6) and (7) of the Act.2.At all times material herein the Union has been a labororganization within the meaning of Section 2(5) of the Act.3.All productionand maintenance employees,includingplant clerical employees and all truckdrivers employed byRespondent at its Halls, Tennessee, location,excluding alloffice clerical employees,professional employees, watch-men, guards and supervisors as defined in the Act constitutea unit appropriate for the purposes of collective bargainingwith respect to rates of pay, wages,hours of employment,and other terms and conditions of employment.4.At all times since September 18, 1972, the Union hasbeen the exclusive representative for the purposes of collec-tive bargaining of the employees in the unit describedabove.5.By unilaterally changing rules relating to vacation,holiday, and leave of the employees in the unit describedabove,Respondent refused and continues to refuse to bar-gain collectively with the Union as the exclusive bargainingrepresentative of the employees in the unit described aboveand thereby has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Section8(a)(5) of the Act.6.Thestrike commencingon November 14, 1972, andcontinuing until February 19, 1973, was an unfair laborpractice strike.7.The failure and refusal of Respondent to offer to thestriking employees named below reinstatement to their for-met positions of employment, all of which were in existence,after said employees made unconditional offers to Re-spondent to return to work constitutes discrimination inregard to hire or tenure or terms or conditions of employ-ment of the employees, thereby discouraging membership ina labor organization in violation of Section 8(a)(3) of theAct.Weldon JohnsonJewell ReynoldsIdella FurgersonMary Frances ArwoodJoe PickardM. L. HudsonJuanitaWoodardWilliam Brown8.By the termination of Weldon Johnson, Idella Furger-son, and Joe Pickard, because of their failure to perform toRespondent's satisfaction in the jobs to which they werereinstated in a discriminatory manner, Respondent has ad-ditionally violated Section 8(a)(3) of the Act.9.The terminations of Alice Faye Warren, T. W. Ni-chols, and Frances Nichols are not unfair labor practiceswithin the meaning of the Act.10.By the conduct set forth in Conclusions of Law 5, 7,and 8 above, Respondent interfered with, coerced, and re-strained employees in the exercise of their rights protectedin Section 7 of the Act in violation of Section 8(a)(1) andSections2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (3),and (5) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuatethe policies of the Act. Having found that Re-spondent has discriminatorily discharged Weldon Johnson,Idella Furgerson, and Joe Pickard, I shall recommend thatRespondent offer them reinstatement to the jobs they heldbefore the strike or, if those jobs no longer exist, to substan-tially equivalent jobs and make them whole for any loss ofearnings they may have suffered as a result of the discrimi-nation against them, by payment to them of sums of moneyequal to thosewhich they normally would haveearned fromthe date of their discharge to the date of a valid offer ofreinstatement,less net earnings during such period, to becomputed in the manner prescribed in F.W.WoolworthCompany,90 NLRB 280, and with interest as described inIsis Plumbing & Heating Co.,138 NLRB 716.I have found that Juanita Woodard, Jewell Reynolds,Mary Frances Osborne Arwood, M. L. Hudson, and Wil-liam Brown were not reinstated to their prestrike jobs in 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolation of Section 8(a)(3) and(1) of the Act.I shall recom-mend that Respondent offer them reinstatement to theirprestrike jobsif they arestill in existence,displacing if nec-essary anypresent incumbent in such job If their jobs arenot in existence Respondent shall offer them substantiallyequivalent employment.12Having found that Respondent violated Section 8(a)(5)by itsunilateral changes in working conditions,I shall rec-ommend that Respondent be ordered to rescind its noticesposted in December1972 and January1973, returning to itsformer means of determining vacation and holiday com-pensation and granting leaves of absence.In the event it isdeterminedthat anyemployees suffered a loss of vacationor holiday pay byreason of Respondent's change in itsmeans of computation,I shall further recommend that it beordered to make whole any employees who suffered a lossof vacationor holidaybenefitsby paymentto them of thesum ofmoney that theywould have been given for suchvacationor holidays Further,in the event that anyemploy-ee has suffered adverse consequences as a result in thechanges relating to leave of absence,I shall recommend thatRespondent be ordered to reinstateany whomay have beenterminated and make them whole as set forth above withrelation toWeldon Johnson,et a!.Upon thebasis of the foregoing findings of fact,conclu-sions of law,and the entire record in this proceeding, andpursuant to Section10(c) of the Act,Ihereby issue thefollowing recommended:ORDER 13Respondent, Custom Craft Manufacturing Company, aDivision of U.S. Industries, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership and activities on behalf ofUnited Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO-CLC, or any other labor organizationby discriminating in regard to the wages, hours, and work-ing conditions of their employees because they engaged inan unfair labor practice strike.(b)Unilaterally affecting changes in its employees wag-es, hours, or working conditions without notice to or bar-gaining with the above-named Union or any other labororganization which represents its employees.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to self-organization, to form, join, or assist any labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in any otherconcerted activities for the purpose of collective bargainingor other mutual aid or to refrain from any or all such activi-ties.2.Take the following affirmative action which is de-signed to effectuate the policies of the Act:(a)Offer to Weldon Johnson, Idella Furgerson, and JoePickard their former jobs or, if such jobs no longer exist,substantially equivalent jobs and make them whole in themanner set forth in the section of this Decision entitled"The Remedy."(b)Offer to Juanita Woodard, Jewell Reynolds, MaryFrances Arwood, M. L. Hudson, and William Brown rein-statement to the jobs they held before the strike. If any ofthosejobs are no longer in existence, they are to be offeredreinstatement to substantially equivalent jobs.(c)Rescind the rules relating to vacation and holiday payposted in January 1973 and the rules relating to leaves ofabsence posted in December 1972, and reinstate and makewhole any employees who suffered loss of theirjobs, work-time, or income as a result of the unilateral imposition ofthose rules as provided in the section of this Decision enti-tled "The Remedy "(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(e)Post at its plant in Halls, Tennessee, copies of theattached notice marked "Appendix." t4 Copies of said no-tice, on forms provided by the Regional Director for Region26, after being duly signed by its representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.1211 should be noted that Respondent's viewpoint of heavy warehousingas a job substantially equivalent to taking legs off of cabinets is not acceptedThis order envisages that the term "substantially equivalent" means exactlywhat it says, not what Respondent contended at the hearing, in the testimonyof its president, that all jobs in the plant were substantially equivalent to oneanotherU In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes14 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or other CUSTOM CRAFT MFG. CO.263mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT refuse to bargain collectively with Unit-ed Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO-CLC, as the exclusive collective-bargaining representative of our employees in a unitappropriate for collective bargaining by unilaterallychanging working conditions in our plant without no-tice to and negotiationwith that Union.WE WILL NOT discourage membership in the above-named Union or any other labor organization by dis-criminatorily refusing to reinstate unfair labor practicestrikers while continuing to employ strike replacementsor otherwise discriminate against any employee.WE WILLmake whole our employees who were dis-charged as a result of their discriminatory reinstate-ment after the strike for any loss of pay they may havesuffered as a result of our discrimination against them,by payment to each of them of the amount of moneythey lost as a result of our action.WE WILL reinstate the following employees to the jobsthey held before the strike.If these jobs no longer existwe will reinstate them to substantially equivalent jobsin our plant:Weldon JohnsonJewell ReynoldsIdella FurgersonMary Frances ArwoodJoe PickardM. L. HudsonJuanita WoodardWilliam BrownIf any of our employees have been terminated or lost anymoney as a result of our change in December 1972 of ourleave of absence policies, WE WILL reinstate them and makethem whole for any loss of money resulting from our unilat-eral imposition of the rules contained in that notice.If any of our employees lost holiday or vacation paybecause of the rules set forth in our notice posted in January1973, WE WILL make them whole for any money lost as a resultof our unilateral change in the vacation and holiday pay.CUSTOM CRAFTMANUFACTURING COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questionsconcerningthis notice or compliance withitsprovisions may be directed to the Board's Office, 746Federal Office Building, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.